DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on March 16, 2022 has been entered and made of record.
Applicant’s amendment and response filed on March 16, 2022 overcome the rejections of claims 1-2 under 35 U.S.C. 112(a & b) and thus such rejections have been withdrawn herein.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed limitations as recited in claim.  Specifically, the cited prior art does not teach or suggest claim limitations “acquiring a first list of a first reference image and a second list of a second reference image; decode a prediction mode specifying one of a first prediction using the first list, a second prediction using the second list, or a bi-prediction using both the first list and the second list from encoded data; changing the bi-prediction to the first prediction and generating a first prediction image by the first prediction based on the first reference image and generating a first decoded image by adding the first prediction image and a prediction error reproduced using the transform coefficient, if a size of a prediction block determined by a width and a height of the prediction block is a predetermined value and if the prediction mode specifies the bi- prediction; and generating a second prediction image by the bi-prediction based on both the first reference image and the second reference image and generating a second decoded image by adding the second prediction image and the prediction error reproduced using the transform coefficient, if the size of the prediction block is more than the predetermined value and if the prediction mode specifies the bi-prediction.”
Likewise, claim 2 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 2 is also allowed for the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
5/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667